FILED
                                                                       Nov 17 2020, 8:51 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R. Thomas Lowe                                            Curtis T. Hill, Jr.
Lowe Law Office                                           Attorney General of Indiana
New Albany, Indiana
                                                          Samuel J. Dayton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tyler Wayne Harris,                                       November 17, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-732
        v.                                                Appeal from the Orange Circuit
                                                          Court
State of Indiana,                                         The Honorable Steven L. Owen,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause Nos.
                                                          59C01-1901-F1-48




Bradford, Chief Judge.




Court of Appeals of Indiana | Opinion 20A-CR-732 | November 17, 2020                           Page 1 of 6
                                           Case Summary
[1]   Tyler Harris was charged with Level 1 felony neglect of a dependent resulting in

      death. At a pretrial hearing, Harris and the State entered into a plea agreement,

      under the terms of which Harris would plead guilty to Level 3 felony neglect of

      a dependent. The trial court accepted Harris’s guilty plea, then indicated that it

      would wait for a pre-sentence investigation report (“PSI”) to be prepared before

      accepting the plea agreement and sentencing Harris. After reviewing the PSI,

      the trial court rejected Harris’s plea agreement. Harris’s case went to trial, he

      was convicted, and he was sentenced to thirty years of incarceration. Harris

      contends that the trial court abused its discretion and was required to enforce

      the plea agreement after accepting his plea of guilty. Because we disagree, we

      affirm.



                            Facts and Procedural History
[2]   On December 3, 2018, Harris, Harris’s wife, and two of their children visited

      the home of Preston Judd. During the visit, Harris smoked marijuana and used

      methamphetamine with Judd while the Judd and Harris children played in

      Judd’s children’s bedroom. Judd possessed liquid methadone, which he kept in

      a baby bottle stored in his bedroom closet. Harris was aware that methadone

      was in the home before the visit because he had discussed it with Judd

      previously. Sometime before the visit concluded, Judd retrieved the baby bottle

      containing methadone and brought it into the kitchen, placing it on a shelf.

      Shortly after the Harris family left Judd’s home, C.H. fell asleep. When the

      Court of Appeals of Indiana | Opinion 20A-CR-732 | November 17, 2020       Page 2 of 6
      Harris family arrived home at 2:45 p.m., Harris’s wife put C.H. in bed to sleep.

      Sometime after 5:00 p.m., after beginning to prepare dinner, Harris’s wife went

      to retrieve C.H. for supper and started screaming when she found him

      unresponsive. Harris’s wife called her stepfather, who lived nearby. When

      Harris’s in-laws arrived, his father-in-law called 911. C.H. was taken to the

      hospital but passed away. Forensic examination revealed that C.H. had died

      from methadone toxicity. At trial, a forensic pathologist testified that a fatal

      dose of methadone for a child C.H.’s size would be approximately ten

      milligrams, or about one teaspoon of liquid methadone.


[3]   On January 1, 2019, the State charged Harris with neglect of a dependent

      resulting in death, a Level 1 felony. On September 23, 2019, Harris agreed to

      plead guilty to Level 3 felony neglect of a dependent causing serious bodily

      injury. Pursuant to the terms of his plea agreement, Harris and the state agreed

      that he would receive a sentence of nine years, with eight years suspended.

      Also on September 23, 2019, the trial court advised Harris of his rights, found a

      factual basis existed for the plea, permitted Harris to withdraw his plea of not

      guilty, accepted his plea of guilty, and found him guilty of Level 3 felony

      neglect of a dependent causing serious bodily injury. When accepting the plea,

      the trial court stated, “the Court will accept your plea of guilty to neglect of a

      dependent causing serious bodily injury as a level three felony. However, I am

      going to withhold the sentence because it is a level three, and the nature of the

      case, until a pre-sentence investigation is done.” App. Vol. II, 46. After

      reviewing the PSI, the trial court rejected the plea agreement on November 21,


      Court of Appeals of Indiana | Opinion 20A-CR-732 | November 17, 2020         Page 3 of 6
      2019, and set the case for trial. Following a jury trial, Harris was found guilty

      of Level 1 felony neglect of a dependent resulting in death and sentenced to

      thirty years of incarceration, all executed.



                                 Discussion and Decision
[4]   Harris contends that, because the court accepted his guilty plea on September

      23, 2019, the court abused its discretion when it rejected his plea agreement on

      October 19, 2019, violating Indiana Code section 35-35-1-2. We disagree.


[5]   A plea agreement is “a contract, ‘an explicit agreement between the State and

      defendant,’ which, if accepted by the trial court, is binding upon all parties.”

      Bethea v. State, 983 N.E.2d 1134, 1144 (Ind. 2013) (quoting Griffin v. State, 756
N.E.2d 572, 574 (Ind. Ct. App 2001)). However, “the defendant’s acceptance

      of a proposed plea bargain does not create a constitutional right to have the plea

      bargain specifically enforced.” Coker v. State, 499 N.E.2d 1135, 1138 (Ind.

      1986). After all, trial courts may exercise their discretion to accept or reject plea

      agreements. Reffett v. State, 571 N.E.2d 1227, 1229 (Ind. 1991) (citing Phillips v.

      State, 441 N.E.2d 201 (Ind. 1982)). Once a court accepts a plea agreement, that

      court is “bound by all terms in the plea agreement which are within its legal

      power to control.” Id. at 1230 (citing Griffin v. State, 461 N.E.2d 1123 (Ind.

      1984)).


[6]   Harris contends that the law binds a trial court to accept a bargained for plea

      agreement if the court accepts a plea of guilty, arguing that to do otherwise


      Court of Appeals of Indiana | Opinion 20A-CR-732 | November 17, 2020         Page 4 of 6
      would deprive the defendant of the benefit of their bargain. Ind. Code § 35-35-

      1-2 states:


              The court shall not accept a plea of guilty . . . without first
              determining that the defendant: has been informed that if: (A)
              there is a plea agreement . . . and the (B) the court accepts the plea;
              the court is bound by the terms of the plea agreement at the time
              of sentencing[.]

      We do not interpret this statute to mean that once a court accepts a guilty plea

      that it automatically accepts the plea agreement. Rather we read it to say that,

      before a court may accept a plea of guilty it must inform a defendant that, if it

      accepts a plea agreement, it will be bound by its terms. Here, we have no such

      acceptance, so the trial court is not bound by the plea agreement which it

      intended to review on a later date.


[7]   The leading case on these issues is Reffett, in which the trial court’s rescission

      of its initial acceptance of a plea agreement was overturned. Reffett, 571
N.E.2d at 1230. The Reffett trial court explicitly accepted both the guilty plea

      and the plea agreement, then found the defendant guilty. Reffett, 571 N.E.2d

      at 1229. At the sentencing hearing, the trial court rescinded its acceptance of

      the plea agreement in light of the PSI, which showed Reffett’s lengthy criminal

      history. Reffett, 571 N.E.2d at 1228. This case, however, is distinguishable

      from Reffett because, in accepting Harris’s plea of guilty, the trial court

      specifically noted that it would not be accepting the entire plea agreement until

      after a review of the PSI.



      Court of Appeals of Indiana | Opinion 20A-CR-732 | November 17, 2020          Page 5 of 6
[8]   The trial court was acting with its discretion when it accepted Harris’s guilty

      plea but explained that it would not be accepting the plea agreement until it

      reviewed the PSI. Under that plea agreement, which called for nine years of

      incarceration, with eight years suspended. If this plea agreement had been

      explicitly accepted when the guilty plea was given, the trial court would have

      had no discretion at sentencing. It is clear, however, that the trial court’s

      motive was to review the PSI, and only then determine whether the sentence

      provided for in the plea agreement was acceptable. When the trial court did

      review the PSI, it determined that the plea agreement was unacceptable and

      allowed Harris to revoke his guilty plea before the court set a trial date. Harris

      failed to establish that the trial court abused its discretion in rejecting his plea

      agreement.


[9]   The judgment of the trial court is affirmed.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Opinion 20A-CR-732 | November 17, 2020          Page 6 of 6